Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-16, 18, 20 and 21 are pending. Claims 2-5, 17 and 19 have been cancelled.

Election/Restrictions
Applicant elected without traverse the invention of Group I directed to claims 1-5 and 13-19 and the election of the species of THCA synthase in the reply filed on 29 July 2020. 
Claims 6-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
As claims 2-5, 17 and 19 have been cancelled, claims 1, 13-16, 18, 20 and 21 are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 13-16, 18 and 20-21 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Regarding the breadth of the claims, they are drawn to a plant of genus cannabis comprising a total cannabinoid content and a first cannabinoid comprising greater than 10% of the total cannabinoid content by dry weight that is CBGA and a second and third cannabinoid comprising less than 10% of the total cannabinoid content by dry weight that are CBDA and THCA and modified genetic material within a genome of the plant wherein the modified genetic material is that is THCA synthase and a CBDA synthase, a method for producing said plant by targeting said synthases with an endonuclease, wherein said method comprises using an RNA guide and the CRISPR/Cas9 system, wherein the availability of a precursor substrate is increased and wherein there is at least one cut in said genes.

It is further noted that the specification has failed to teach the skilled practitioner to predictably obtain a CBGA content of greater than 10% of the total cannabinoid content. For example, Boudko et al teaches that decreasing the production of THC will permit more of the CBGA precursor to be available to produce other cannabinoids. 
The specification has failed to teach how decreasing the production of THC and CBD, as would occur in the plant as encompassed by instant claim 1, would yield plants with the CBGA content as claimed which is critical because this precursor would be available as a substrate for different enzymes in the cannabinoid biosynthesis pathway and thus would deplete levels of CBGA.
Finally, the failure of the specification to teach the plant as claimed is critical light of the state of the art: in all of the Cannabis strains tested CBGA was not found to accumulate above 2.5% (Coogan et al, 2019, Journal of Cannabis Research, 1:1-11; see p. 2, col. 2, ¶ 4). In fact, CBGA is found in high levels for strains having a very high THCA concentration (p. 3, col. 1), the opposite of what is claimed.
This is consistent with the state of the art: CBGA is not the predominant cannabinoid such that even if levels were doubled as taught in the instant specification et al, 1987, Plant medica, 277-279, Table II; see also Pacifico et al, 2006, Molecular Breeding, 17:257-268, Table 1).
The skilled practitioner would first turn to the instant specification for guidance in obtaining Cannabis plant with modified genetic material and the cannabinoid contents as claimed. However, the specification does not provide sufficient guidance for obtaining the plants as claimed. Moreover, the prior art is also lacking in examples of Cannabis plants wherein cannabinoid biosynthesis is altered and yields the cannabinoid contents as claimed.
Finally, said practitioner would turn to undue trial and error experimentation for making the plants as claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims because the specification because Example 7 shows CBG production was doubled while prophetic Example 8 demonstrates how to use CRISPR to target both THCA and CBDA synthase, and that de Meijer et al and Onofri et al teach greater than 10% CBG (Applicant response dated 07 May 2021, p. 5, last ¶ bridging p. 6; see also pages 6-7).
This argument is unpersuasive and is not commensurate in scope with what is claimed: doubling the amount of CBG does not demonstrate that CBGA is greater than 10% of the total cannabinoid content by dry weight.

Moreover, and as noted above, CBGA is found in high levels for strains having a very high THCA concentration (e.g., see Coogan, p. 3, col. 1), the opposite of what is claimed.
In any event, none of these arguments address the broad scope of the claims which encompass “modified” genetic material and a corresponding range of cannabinoid contents.

Claims 1, 13-16, 18 and 20-21 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1, 13-16, 18 and 20-21 are drawn to a plant of genus cannabis comprising a total cannabinoid content and a first cannabinoid comprising greater than 10% of the total cannabinoid content by dry weight that is CBGA and a second and third cannabinoid comprising less than 10% of the total cannabinoid content by dry weight that are CBDA and THCA and modified genetic material within a genome of the plant wherein the modified genetic material is that is THCA synthase and a CBDA synthase, a method for producing said plant by targeting said synthases with an endonuclease, wherein said method comprises using an RNA guide and the CRISPR/Cas9 system, 
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant matter, the specification fails to adequately describe a Cannabis plant with modified genetic material and the cannabinoid contents as claimed or methods for producing said plant.
Namely, the specification fails to describe plants with the range of cannabinoids as claimed. For example, the claims encompass THCA synthase that retains some level of functional activity and is therefore capable of producing some level of THCA. However, the specification fails to describe which modifications can be made to the enzyme such that it retains functional activity yielding the range of THCA levels as claimed.
It is further noted that the specification has failed to describe a CBGA content of greater than 10% of the total cannabinoid content. For example, and as described in Boudko et al, decreasing the production of THC will permit more of the CBGA precursor be available to produce other cannabinoids. 

Finally, the failure of the specification to describe the plant as claimed is critical light of the state of the art: in all of the Cannabis strains tested CBGA was not found to accumulate above 2.5% (see Coogan et al, p. 2, col. 2, ¶ 4). In fact, CBGA is found in high levels for strains having a very high THCA concentration (p. 3, col. 1), the opposite of what is claimed.
This is consistent with the state of the art: CBGA is not the predominant cannabinoid such that even if levels were doubled as taught in the instant specification there would be nowhere close to greater than 10% CBGA of the total cannabinoid content (e.g., see Fournier et al, Table II; see also Pacifico et al, Table 1).
Given the lack of written description in the specification with regard to the plants as methods as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
	Applicant traverses the rejection of the claims because all claims are adequately described and that one would conclude the Applicant possesses the claimed invention (Applicant response dated 07 May 2021, p. 9).

This description is critical because the claims broadly encompass THCA synthase that retains some level of functional activity and is therefore capable of producing some level of THCA yet the specification fails to describe which modifications can be made to the enzyme such that it retains functional activity yielding the range of THCA levels as claimed.
Moreover, the specification has failed to describe a CBGA content of greater than 10% of the total cannabinoid content which is important in light of the fact that decreasing the production of THC and CBD would yield plants with the CBGA precursor to serve as a substrate for different enzymes in the cannabinoid biosynthesis pathway.
Finally, the failure of the specification to describe the plant as claimed is critical light of the state of the art: in all of the Cannabis strains tested CBGA was not found to accumulate above 2.5% so that even if levels were doubled as taught in the instant specification there would be nowhere close to greater than 10% CBGA of the total cannabinoid content

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662